Citation Nr: 0432274	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  96-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis 
and other lung disease (also claimed as secondary to exposure 
to mustard gas, mercury poisoning, and other gases). 

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for stomach infection.

4.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from June 1943 to March 1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
when this matter was previously before the Board in September 
2002, the Board denied the issues on appeal.  The veteran 
thereafter appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  

In a May 2004 Memorandum Decision, the Court set aside the 
September 2002 Board decision, and remanded the case to the 
Board for prompt readjudication of the claims in accordance 
with the Court's decision, including compliance with what the 
Court considered to be an unfulfilled portion of a 1999 Board 
remand, discussed more fully below.  

The Board further notes that the veteran has filed a timely 
notice of disagreement with a November 2003 rating decision's 
assignment of a 30 percent rating for PTSD.  Therefore, the 
Board finds that it is necessary to remand this issue so that 
the veteran can be furnished a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  It will 
thereafter be necessary for the veteran to file a substantive 
appeal as to this issue in order for it to be returned to the 
Board for further consideration.

The appeal is REMANDED to the regional office (RO) via the 
Appeals Management Center (AMC), in Washington, DC.  
Department of Veterans Affairs (VA) will notify you if 
further action is required on your part.


REMAND

In the May 2004 Memorandum decision, the Court more 
specifically determined that the veteran had never received 
the medical examination ordered by the Board's March 1999 
remand; that the Board erred in failing to address adequately 
the claim of the veteran that he had been exposed to mustard 
gas; and that the Board erred in failing to consider, 
develop, and evaluate the veteran's claim for direct service 
connection based on his testimony and the information noted 
in the service medical records.  

With respect to the issue of exposure, while the Court noted 
that there was a October 2001 letter from the Department of 
Defense (DOD) that indicated that the veteran was not on the 
list of veterans exposed to mustard gas at the Great Lakes 
Naval Training Center (NTC) between February and August 1945 
(the veteran participated in relevant training at the NTC in 
August 1943), there was also a May 1995 letter from DOD that 
indicated that Navy personnel participated in earlier testing 
at the Great Lakes NTC, but that no personnel rosters had yet 
been located, and a September 1995 letter refers to reports 
that strongly suggest testing activity earlier than 1945.  As 
a result, the Court found that an effort needed to be made to 
explain or resolve the apparent discrepancy between these 
letters. 

Therefore, based on its review of the Court's decision and 
the record on appeal, the Board finds that it is required to 
remand this case so that the DOD can respond to the apparent 
discrepancy relating to mustard gas testing at the NTC in 
August 1943, and to afford the veteran with the examination 
and opinions requested in its previous remand, to include 
consideration of whether the veteran is entitled to service 
connection of his bronchitis on a direct basis.

With respect to the issue of entitlement to an initial rating 
in excess of 30 percent for PTSD, the law provides that when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  Consequently, the Board 
concludes that in view of its finding that the veteran has 
filed a timely notice of disagreement with the rating 
decision that assigned the initial rating for PTSD in 
November 2003, the Board is now required to remand this claim 
for issuance of an appropriate statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

1.  Steps should be taken to contact the 
Under Secretary of the DOD (Requirements 
and Resources) in order to resolve the 
apparent discrepancy between the DOD's 
correspondence in October 2001, and its 
earlier correspondence from 1995.  In 
this regard, the DOD should be requested 
to review this correspondence and, 
together with additional information it 
may now have at its disposal, indicate 
the duration and extent of mustard gas 
testing at the Great Lakes, Illinois NTC 
prior to February 1945.  The response of 
DOD to this inquiry should be associated 
with the claims folder.  

2.  Regardless of whether any additional 
records or documents are received 
pursuant to the action requested above, 
the veteran should be afforded a new VA 
examination for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of the 
veteran's chronic bronchitis.    The 
claims file should be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the veteran's current chronic 
bronchitis is related to service, 
including as secondary to mustard gas 
exposure, exposure to elemental mercury, 
or exposure to other gases including 
chloroacetophenone as alleged by the 
veteran.  The examiner should consider 
any evidence of mustard gas exposure as 
indicated by the service department.  If 
the examiner finds that the veteran's 
chronic bronchitis was incurred in 
service, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
stomach and kidney disorders are related 
to his chronic bronchitis or medication 
for that condition.

3.  The case should again be reviewed on 
the basis of all of the evidence received 
since the last supplemental statement of 
the case, dated in May 2002.  If the 
benefit sought is not granted in full, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond, and the veteran 
should also be provided with a statement 
of the case addressing the claim for an 
increased rating for PTSD.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




